Citation Nr: 1418776	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  05-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Because the Veteran currently lives within the jurisdiction of the RO in Atlanta, Georgia, that facility retains jurisdiction in this appeal. 

The Veteran appeared at a Travel Board hearing in February 2009, before the undersigned Veterans Law Judge, and a copy of the hearing transcript is of record.

In June 2009, July 2011, October 2012, and April 2013 the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In its June 2009 remand, the Board noted that the issue of whether an April 1972 rating decision, which granted service connection for residuals of fractures of both bones of the right forearm and assigned a 10 percent rating effective November 5, 1971, was the product of clear and unmistakable error (CUE) ("CUE claim") had been raised by the record.  The Board referred this CUE claim to the RO/AMC for appropriate action.  In its July 2011 remand, the Board noted that, in addition to the CUE claim, the issue of entitlement to service connection for a left elbow disability also had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board then referred both of these claims to the RO/AMC for appropriate action.  The claims were referred again in the October 2012 and April 2013 remands.  To date, however, it does not appear as if the RO/AMC has not taken any action on either of these referred claims.  Therefore, the Board does not have jurisdiction over them and they are once again referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as explained below, the appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a TDIU can be adjudicated. 

In the most recent February 2014 supplemental statement of the case, the AOJ documented as evidence, the Veteran's vocational rehabilitation file that was received by the AOJ on February 6, 2014.

The Veteran's appeal is now processed electronically; and upon review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic files, the vocational rehabilitation file has not been associated electronically.  The Board notes that such file may contain evidence relevant to his claim.  Therefore, a remand is required so that his vocational rehabilitation file can be electronically associated with his paperless claims file

In the prior Remand of April 2013, the Board requested that updated VA treatment records (September 2011 forward) be obtained and associated with the file.  A review of the Veteran's paperless claims folder shows that VA CAPRI records were uploaded in June 2013 which are current to May 2013.  As the case is being remanded for another reason, the Veteran's VA records dated from May 2013 forward will be requested. 

The Veteran should also be given the opportunity to submit any additional private records in his possession, pertinent to his service-connected right wrist and elbow disabilities.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran another opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any identified outstanding private treatment records.  Any available records must be associated with the claims file. 

If the records are unavailable, clearly document the electronic claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA outpatient treatment records regarding the right wrist and right elbow, from the VA Medical Center in Atlanta, Georgia for the period from May 2013 to the present.  Any negative response should be noted.

3.  Associate with the claims folders the Veteran's vocational rehabilitation file/records, for inclusion in the record to be provided for the Board.

4.  Readjudicate the issue on appeal, to include whether the Veteran is entitled to TDIU on a schedular or extraschedular basis.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



